DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 01/17/2020, 03/08/2021 and 07/28/21.
Election
2)	Acknowledgment is made of Applicants’ election filed 03/08/2021 and 07/28/21 in response to the lack of unity restriction and species election requirement mailed 01/07/2021. Applicants have elected invention III with traverse and the outer membrane vesicles species and the subject species having a N. Gonorrhoeae infection. The Office assumes that Applicants meant to elect the subject species having an N. gonorrhoeae infection.
	Via the response mailed 03/08/2021, Applicants further elected the triple mutant ‘PorA-ProB-RmpM-’ serogroup B Neisseria meningitidis species without traverse [Emphasis added]. However, no PorA-“ProB”-RmpM- serogroup B Neisseria meningitidis species was identified in the lack of unity restriction and species election requirement mailed 01/07/2021. In response to the Notice mailed 06/25/21, via the species election filed 07/28/21, Applicants have elected the triple mutant PorA-PorB-RmpM- serogroup B Neisseria meningitidis species without traverse.  
Applicants’ traversal, in essence, is on the grounds that the subject matter of Group IV is encompassed by the subject matter of Group III. Upon further consideration, claims 6-23 and new claims 24-26 are now placed under invention group III and are examined together to the extent these claims encompass each of the elected species including the triple mutant PorA-PorB-RmpM- serogroup B Neisseria meningitidis species. Appropriate corrections to the status identifiers of the claims are needed. The previously set forth invention group IV has been eliminated.
With regard to the prior art reference of WO 2005/004908 A1 (of record) identified in the Written Opinion of the International Search Report and cited in the Office’s written lack of unity, Applicants cut and paste the following statements from the Written Opinion [Emphasis in original]: 
The presently available prior art doe not disclose Neisseria meningitidis porA-/porB-/rmpM-. Consequently, all present claims are novel.

However, at least one presently available prior art reference other than WO 2005/004908 A1 had already disclosed the Neisseria meningitidis triple mutant at the time of the invention. For example, Matthias et al., coauthored by Matthias K.A. and Bash M.C. (In: Abstracts of the 115th General Meeting of American Society for Microbiology, New Orleans, Louisiana, pages 1-2, May 30 - June 02, 2015, of record) (Matthias et al. 2015) disclosed the MC58 strain of serogroup B Neisseria meningitidis mutated to delete porA, porB and rmpM, i.e., the MC58 ΔporAΔporBΔrmpM triple mutant, a.k.a. delta-ABR Neisseria meningitidis. Matthias et al. (2015) also disclosed outer membrane vesicles (OMVs) prepared from said triple mutant with all their functional properties and characteristics inherent thereto and inseparable therefrom. See page 2 of Matthias et al., 2015. Clearly, the special technical feature of invention I, claim 1 for example, i.e., an isolated Neisseria meningitidis porA-porB-rmpM-, was known in the art and is therefore anticipated by Matthias et al., 2015. Therefore, the special technical feature is not a unifying feature since it does not contribute or define over the prior art. Furthermore, with regard to the method of inducing an immune response to Neisseria genus as claimed, for example in the current base claim 6, Applicants are referred to the prior art rejections set forth below in the instant Office Action. 
Applicants’ arguments with regard to the disclosure of WO 2005/004908 A1 (of record) are moot. Applicants ask for a telephone call or interview if anything further is required for substantive examination on the merits, or if anything further is required to address the restriction requirement, the traversal, or entry of remarks or amendments to the claims. Given the Office’s response set forth supra and the various outstanding rejections and objections set forth in this Office Action that are yet to be addressed, a telephonic interview is deemed not necessary at this stage of prosecution.
Status of Claims
3)	Claims 3, 5, 6, 12, 15-19, 22 and 23 have been amended via the preliminary amendment filed 01/17/20.
	Claims 1-5 have been canceled via the preliminary amendment filed 07/28/21.
 	Claim 6 has been amended via the preliminary amendment filed 07/28/21.
	New claims 24-26 have been added via the preliminary amendment filed 07/28/21.
	The examination has been extended to healthy mammalian subject species.
	Claims 6-26 are pending. 
	Claims 9 and 21 are withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and M.P.E.P § 821.03. 
	Claims 6-8, 10-20 and 22-26 are examined on the merits.
Information Disclosure Statements
4)	Acknowledgment is made of Applicants’ information disclosure statements filed 03/08/21 and 01/17/20.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Sequence Listing
5)	Acknowledgment is made of Applicants’ sequence listing filed 01/17/2020, which has been entered on 01/21/2020.
Drawings
6)	Acknowledgment is made of Applicants’ replacement drawings filed 05/22/19. 
The Figure 2C drawing is objected to for using the trademark recitation ‘Coomassie’. All trademark recitations should be CAPITALIZED wherever they appear, or where appropriate, should include a proper symbol indicating use in commerce such as TM, SM, or ® following the term.  See M.P.E.P 608.01(v) and Appendix l. Although the use of trademarks is permissible in patent applications, the propriety nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks. It is suggested that Applicants examine all of the drawings to make similar corrections to trademark recitations, wherever such recitations appear.
Application Data Sheet
7)	The application data sheet (ADS) filed 01/22/2020 is objected to with regard to the title of the invention indicated therein. The word ‘MENINGITIDES’ set forth as a part of the title of the invention on every page therein is inconsistent with the word ‘MENINGITIDIS’ set forth in the title at the top of page 1 of the as-filed specification [Emphasis added]. Appropriate correction is needed.
Priority
8)	The instant AIA  application, filed 01/17/2020 under 35 U.S.C § 371, is the national stage application of the international application PCT/US2018/043054 filed 07/20/2018, which claims the benefit of the US provisional applications 62/535,627 filed 07/21/2017.
	The US provisional priority application is not supportive of at least the following aspects of the instant application: 	
Examples 10 and 11,
Several Figures and their descriptions, for example:
Figure 8, 
Figures 9A and 9B,
Figure 10,
Figure 6 and
Figures 5A to 5C. 
PorA-PorB-RmpM- N. meningitidis,
The US provisional priority application further lacks support for the following claim limitations: 	 	
   (i)  Microvesicles, 
(ii)  Outer membrane microvesicles,
(iii)  PorA-PorB-RmpM- N. meningitidis, 
(iv) PorA-PorB- N. meningitidis, 
(v)  Protective immune response to Neisseria or to Neisseria gonorrhoeae and
(vi)  Therapeutic immune response Neisseria or to Neisseria gonorrhoeae, 
With regard to the claimed methods encompassing the elected species, the instant provisional priority application does not conform to 35 U.S.C § 112(a) requirements and does not satisfy the enablement and the written description requirements of 35 U.S.C. § 112(a). Accordingly, instant claims are not afforded the effective filing date of the provisional application.
Objection(s) to Specification
9)	Instant specification is objected to for the following reason(s):
	(a)	The use of trademark recitations in the instant specification has been noted.  For example, see at least ‘Coomassie’ or ‘Coomassie R-250’ on pages 2-3, 33-34 and 45; and ‘Tween’ on at least page 44; and see ‘Zwittergent 3-114’ on page 43. All trademark recitations should be CAPITALIZED wherever they appear.  See M.P.E.P 608.01(V) and Appendix l. Although the use of trademarks is permissible in patent applications, the propriety nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  It is suggested that Applicants examine the whole specification to make similar corrections to trademark recitations, wherever such recitations appear.
	(b)	The listing of references in the specification is not a proper way of information disclosure. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Rejection(s) under 35 U.S.C § 112(a) or Pre-AIA , First Paragraph
10)	The following is a quotation of 35 U.S.C § 112(a): 
(a)  IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
 
11)	Claims 6-8, 10-20 and 22-26 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’ In re Edwards, 568 F.2d 1349, 1351-1352, 196 USPQ 465, 467 (CCPA 1978). 
	In the instant application, the independent claims 6 and 13 are representative of the claimed invention. Claim 6 is drawn to a method of inducing an immune response in a mammalian subject to the Neisseria genus comprising administering to the subject an immunogenic composition comprising an effective amount of outer membrane microvesicles, outer membrane vesicles being the elected species, from an isolated PorA-PorB-RmpM- N. meningitidis, whereas claim 13 is drawn to a method inducing an immune response in a mammalian subject to the Neisseria gonorrhoeae species comprising administering to the subject an immunogenic composition comprising an effective amount of microvesicles, outer membrane vesicles being the elected species, from an isolated PorA-PorB-RmpM- N. meningitidis.  
An analysis of the breadth of the claims indicates the following. The mammalian subject administered with the composition encompasses human subjects as is evident from claims 12 and 22 including neonates, children, HIV+ patients, pregnant women etc. Yet the administered microvesicles or the outer membrane microvesicles are not required to be purified. The microvesicles or the outer membrane vesicles administered in the claimed methods are not required to be isolated and/or purified and therefore, included within their broadest reasonable interpretation (BRI) are cell-associated outer membrane vesicles as present on or in the live or dead whole cells of the recited PorA-PorB-RmpM- Neisseria meningitidis. The administered immunogenic composition comprising the outer membrane vesicles of the recited triple mutant in the methods claimed in claims 6, 7, 11-18 and 22-26 is required to elicit an immune response or a protective immune response in a mammalian subject or a healthy mammalian subject including a human subject. The immune response induced in the method of the dependent claims 8 and 19 is required to be a therapeutic immune response, yet the mammalian subject administered with the composition in the claimed methods is not required to be having a disease or infection due to generic Neisseria and N. gonorrhoeae respectively. The administration of the immunogenic composition to the mammalian subject in the method of the dependent claims 10 and 20 is required to increase clearance of the N. gonorrhoeae, the degree of increase in clearance and the site of clearance being unspecified. The administering encompasses various routes of administration including local, mucosal, topical, intravaginal, conjunctival, intravenous, intramuscular, subcutaneous, intraperitoneal, intrathecal, intratracheal, oral routes and the like. The limitation ‘N. gonorrhoeae infection’ encompasses gonorrohea and infections such as ophthalmia neonatorum, sepsis, meningitis, arthritis and scalp abscesses among neonates, rhinitis, vaginitis, urethritis, pelvic inflammatory disease, epididymitis, infertility etc as well as disseminated gonococcal infections (DGI), gonococcal septic shock, acute respiratory distress syndrome, and multisystem organ failure. For example, see Sexually Transmitted Infections (STI) Treatment Guidelines, CDC, pages 1/3 to 3/3, 2021; and see page e239 of Landy et al. Int. J. Infect. Dis. 14S: e239-e241, 2010. The generic limitation ‘Neisseria’ in the base claim 6 is so broad that it represents a huge genus encompassing multiple antigenically and genetically divergent species of Neisseria including, but not limited to, Neisseria lactamica, N. sicca, N. mucosa, N. weaveri, N. flavescens, N. polysaccharea, N. elongata, N. weaveri, N. canis, N. cinerea, N. oralis, N. animalis, N. iguanae, N. macacae, N. subflava, N. bacilliformis, N. denitrificans, N. pharynges, N. wadsworthii, N. canis, N. tadorna, N. shayenganii, N. animaloris, N. zoodegmatis, N. dentiae, N. iguanae, N. skkuensis etc. Many of these species of Neisseria are known to cause infections in humans and animals including serious infections such as disseminated septicaemia or bacteraemia, meningitis, lower respiratory tract infection, peritonitis, purulent wound and cellulitis, endocarditis, osteomyelitis, necrotizing pneumonia and empyema, proctitis etc.  For example, see Table 4 of Liu et al. Microbiology, 161: 1297-1312, 2015 set forth below: 

    PNG
    media_image1.png
    307
    819
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    280
    829
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    205
    815
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    205
    801
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    92
    815
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    205
    791
    media_image6.png
    Greyscale

N. lactamica is known in the art to cause septicemia and otitis media in pediatric patients. For example, see at least the title and abstract of Wilson et al. J. Clin. Microbiol. 4: 214-215, 1976. Accordingly, the administered microvesicles or outer membrane vesicles from an isolated PorA-PorB-RmpM- triple mutant of N. meningitidis are required to elicit a protective or therapeutic immune response to at least a substantial number of these antigenically and genetically divergent species of the entire Neisseria genus. However, a review of the instant application indicates that at the time of the invention, Applicants were not in possession of the full scope of the methods as claimed.
	The Written Description Guidelines state [Emphasis added]: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function. 

In Enzo Biochem. Inc. v. Gen-Probe Inc., 323 F3.d 956, 964, 63 USPQ2d 1609, 1613 (Fed. Cir. 2002), the Federal Circuit adopted a portion of the Guidelines proffered by the United States Patent and Trademark Office (USPTO). The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such as functional characteristics, and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002). MPEP § 2163.02 states, ‘[a]n objective standard for determining compliance with the written description requirement is, ‘does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  Note that adequate written description requires more than a mere statement that it is a part of the invention. To satisfy the written description requirements of 35 U.S.C § 112(a), a convincing Neisseria and N. gonorrhoeae. However, there is lack of adequate written description and lack of concrete structure-function correlation in the instant application.  The structure of the purified or non-purified, isolated or non-isolated microvesicles and outer membrane vesicles from an isolated PorA-PorB-RmpM- N. meningitidis has not been correlated with the required protective immune response-inducing and therapeutic immune response-inducing functions in healthy or infected mammalian subjects including human subjects against a representative number of species within the large Neisseria genus. 
	With respect to the written description requirement, a sufficient number of representative species must be included ‘to demonstrate that the patentee possesses the full scope of the [claimed] invention’. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed, Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  In the instant case, the disclosure in Example 10 and the depiction in Figures 6, 9B and 10 of the as-filed specification are not commensurate in scope with the broadly claimed method of inducing in any mammalian subject including a human subject, having or not having a Neisseria infection or disease, a protective immune response and a therapeutic immune response to the large genus of Neisseria via administering to said subject by any route an immunogenic composition comprising an effective amount of purified or non-purified, isolated or non-isolated outer membrane vesicles (OMVs) from any serogroup of Neisseria meningitidis including serogroup B Neisseria meningitidis mutated to delete porA, porB and rmpM, i.e., the PorA-PorB-RmpM- triple mutant, a.k.a. delta-ABR Neisseria meningitidis. Note that the written description inquiry is case- and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372.  A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts, as in the instant case, are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts.  
With regard to vaccines against human gonococcal infections, the state of the art even years after the effective filing date of the instant application documented that “despite efforts over many decades, no vaccine has yet been successfully developed for human use, leading to pessimism over whether this goal was actually attainable”. See abstract of Russell et al. Front. Immunol. 10: 2417, 15 October 2019. Russell et al. teach that several factors have contributed to this situation, including extensive variation of the expression and specificity of many of the gonococcal surface antigens, and the ability of N. gonorrhoeae to resist destruction by complement and other innate immune defense mechanisms. Russell et al. teach that the natural host restriction of N. gonorrhoeae for humans, coupled with the absence of any definable state of immunity arising from an episode of gonorrhea, have also complicated efforts to study gonococcal pathogenesis and the host's immune responses. The gonorrhoeal vaccine art has long recognized the unanswered challenge that there are no known correlates of protection in humans for N. gonorrhoeae. For instance, Edwards et al. Crit. Rev. Microbiol. 42: 928-941, published online 23 January 2016 stated the following (see paragraph bridging pages 935 and 936) [Emphasis added]:
Pre-clinical development and evaluation of vaccines are typically based on protection (e.g. decreases in bacterial load or in illness/symptoms) in animal models, or by using correlates/surrogates of protection (i.e. measureable evidence of protection from infection or disease, e.g. altered mucosal and cellular immune responses). This has led to an over-reliance on the use of animals, in particular mice, by which to study human (-specific) diseases. This is despite the fact that most trials in animals do not show a similar outcome in human clinical trials (Hackam & Redelmeier …; Knight …; Pound et al ….), a problem that is particularly true for those trials examining inflammation (Seok et al. ….). This can be attributed, at least in part, to the inability of some animal models to accurately replicate the human disease that the animal is intended to model. Given that correlates of protection for N. gonorrhoeae are unknown, and there is no animal model that accurately mimics the complexity of human disease in males and females, this begs the question, where do we go from here when there are valid concerns that a time of untreatable gonorrhea may be quickly approaching?

What appears to be a presentation by Jerse AE at WHO PD-VAC Meeting on 21-22 June 2017, pages 1-37, documented the following challenge at page 23 of 37:

    PNG
    media_image7.png
    28
    184
    media_image7.png
    Greyscale

Specifically with regard to OMV-based vaccines against gonococci, said presentation at page 30 of 37 stated the following:

    PNG
    media_image8.png
    253
    814
    media_image8.png
    Greyscale

Page 35 of 37 of said presentation documented the following:


    PNG
    media_image9.png
    246
    520
    media_image9.png
    Greyscale

In the instant case, with the art-recognized lack of known correlates of protection in humans, there was no predictability at the time the application was filed that administration of an immunogenic composition comprising isolated or non-isolated, purified or non-purified microvesicles and outer membrane vesicles from an isolated PorA-PorB-RmpM- N. meningitidis would induce a protective immune response and therapeutic immune response in human subjects against serious gonococcal infections including disseminated gonococcal infections (DGI), gonococcal septic shock, acute respiratory distress syndrome, multisystem organ failure, sepsis, meningitis, arthritis etc. Clearly, Applicants’ specification does not contain a written at the time the application was filed.  
	Note that Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991) states “we hereby reaffirm, that 35 U.S.C § 112 (pre-AIA ), first paragraph, requires a ‘written description of the invention’ which is separate and distinct from the enablement requirement”. In re Ruschig, 379 F.2d 990 (CCPA 1967) states that written description is one of three distinct requirements under 35 U.S.C § 112 (pre-AIA ), first paragraph. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  The courts have decided that the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). Applicants should note that written description requires more than a mere statement that something is part of the invention ….. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The as-filed specification does not contain a written description sufficient to show that he or she had possession of the full scope of the claimed invention at the time the application was filed. Instant claims do not meet the written description provision of 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ) first paragraph.    
Rejection(s) under 35 U.S.C § 112(b) or Pre-AIA , Second Paragraph
12)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 	 
13)	Claims 10, 20 and 26 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention. 
	(a)	The dependent claims 10 and 20 are ambiguous and indefinite in the limitation ‘increases clearance’.  The term ‘increases’ is a relative term, which renders the claims indefinite.  What degree or level of clearance qualifies as an increased clearance, and increase 
	(b)	The dependent claims 10 and 20 are indefinite for lacking sufficient antecedence in the limitation ‘administration’. See line 2. For proper antecedence and for the purpose of distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitation with the limitation --the administration--.
	(c)	The dependent claim 10 is indefinite for lacking sufficient antecedence in the limitation ‘Neisseria gonorrhoeae’. See lines 2 and 3. For proper antecedence, for the purpose of distinctly claiming the subject matter, and to be consistent with the format used in the dependent claim 20, it is suggested that Applicants replace the above-identified limitation with the limitation --the Neisseria gonorrhoeae--.
	(d)	New dependent claim 26 is indefinite for lacking sufficient antecedence in the limitation ‘immunogenic composition’. See line 2. For proper antecedence and for the purpose of distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitation with the limitation --the immunogenic composition--.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 103
14)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention. 
15)	Claims 6-8, 11, 13-19 and 23-26 are rejected under 35 U.S.C § 103 as being unpatentable over Matthias et al. (In: Abstracts of the 115th General Meeting of American Society for Microbiology, New Orleans, Louisiana, pages 1-2, May 30 - June 02, 2015, of record) (Matthias et al., 2015) in view of Campbell AM (In: Monoclonal Antibody Technology. Elsevier Science Publishers, The Netherlands, Chapter 1, pages 1-32, 1984) and Harlow et al. (In: Antibodies: A Laboratory Manual, Harlow E and Lane D, Cold Spring Harbor Press, New York, pages 139-172, 1988).
	Matthias et al. (2015) disclosed outer membrane vesicles (OMVs) prepared from the MC58 strain of serogroup B Neisseria meningitidis mutated to delete porA, porB and rmpM, i.e., the MC58 ΔporAΔporBΔrmpM triple mutant, a.k.a. delta-ABR Neisseria meningitidis. See page 2. All the functional properties and characteristics of the prior art triple mutant OMVs including the capacity to induce an immune response as claimed are their intrinsic properties and characteristics inseparable from the OMVs of the prior art triple mutant. Two identical products cannot have mutually exclusive properties.  
	Matthias et al. (2015) are silent on administering of the OMVs prepared from the MC58 serogroup B Neisseria meningitidis mutated to delete porA, porB and rmpM to a mammalian subject such as a healthy mammalian subject.
However, it was routine and conventional in the art at the time of the invention to use art-known macromolecules to make antibodies thereto, i.e., to induce an antibody immune response thereto, without even a clear objective for their application. For example, Campbell AM taught that it is customary now for any group working on a macromolecule to make antibodies to it, sometimes without a clear objective for their application. Campbell also taught that protein macromolecules can be studied in the field of research using these antibodies. See page 29, last paragraph. 
et al. taught the routine and conventional methods of inducing an antibody immune response by administering to mammalian subjects such as mice, i.e., healthy mammals, an immunogenic composition comprising an effective amount of an art-known immunogen or antigen and an art-known pharmaceutically acceptable carrier such as PBS and/or an art-known adjuvant. See at least pages 150-157 and Figure 6.4.
	Given that it was customary in the art to generate antibodies, i.e., inducing an antibody immune response to art-known macromolecules, without even a clear objective for their application and using the resultant antibodies to study the macromolecules in the field of research as taught by Campbell AM, given that methods of inducing an immune response to an art-known antigen or immunogen product were known and routine in the art as taught by Harlow et al., and given that the OMV macromolecules prepared from the MC58 strain of serogroup B Neisseria meningitidis mutated to delete porA, porB and rmpM were known in the art prior to the time of the invention as taught by Matthias et al. (2015), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate antibodies to the prior art OMVs of the MC58 strain of serogroup B Neisseria meningitidis mutated to delete porA, porB and rmpM in mammalian mice subjects using an art-known antibody making technique such as Harlow’s to produce the instant invention. Given Campbell’s express teachings, one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of producing antibodies to the prior art OMVs of the MC58 triple mutant in order to further study immunologically the triple mutant OMVs for research purposes. Given that the prior art OMVs of the PorA- PorB-RmpM- triple mutant and the instantly recited OMVs of the MC58 serogroup B N. meningitidis PorA- PorB-RmpM- triple mutant are the same, the mammalian mice subjects administered therewith are also mice subjects used by Applicants, the resultant method is expected to induce an antibody immune response thereto, protective or therapeutic, in the mice subjects administered therewith since all the functional properties and characteristics of the prior art OMVs of the PorA- PorB-RmpM- triple mutant of the MC58 serogroup B N. meningitidis intrinsically containing therein multiple non-PorA, non-PorB and non-RmpM immunogens of MC58 such as the lipopolysaccharide immunogen including the capacity to induce an immune response to generic Neisseria or to N. gonorrhoeae in a mammalian subject as claimed are the intrinsic and inherent functional properties and characteristics inseparable from the OMVs of the prior art serogroup B N. meningitidis PorA- PorB-RmpM-  triple mutant. The two identical products administered cannot have mutually exclusive properties. The method resulting from Matthias et al. (2015) as modified by Campbell meets the instantly recited method step and therefore is expected to result in or bring about the same immune response(s) or effects as claimed. As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), '[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103'.  See also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ("[T]he law does not require that the references be combined for the reasons contemplated by the inventor"). Any motivation to modify, whether articulated in the references themselves or supported by evidence of the knowledge of a skilled artisan, is sufficient to modify those references to arrive at the claimed process. Note also that the motivation to modify a prior art reference to arrive at the claimed invention need not be the same motivation that the patentee had. See Alcon Research Ltd. V. Apotex Inc., 687 F.3d 1362, 1368 (Fed. Cir. 2012).
	Claims 6-8, 11, 13-19 and 23-26 are prima facie obvious over the prior art of record.
16)	Claims 12 and 22 are rejected under 35 U.S.C § 103 as being unpatentable over Matthias et al. (In: Abstracts of the 115th General Meeting of American Society for Microbiology, New Orleans, Louisiana, pages 1-2, May 30 - June 02, 2015, of record) (Matthias et al., 2015) as modified by Campbell AM (In: Monoclonal Antibody Technology. Elsevier Science Publishers, The Netherlands, Chapter 1, pages 1-32, 1984) and Harlow et al. (In: Antibodies: A Laboratory Manual, Harlow E and Lane D, Cold Spring Harbor Press, New York, pages 139-172, 1988) as applied to claims 6 and 13 above, and further in view of Zollinger et al. (In: Proceedings of the 9th International Pathogenic Neisseria Conference, (eds) Evans et al., Winchester, England, 26-30 September, 1994). 
	The teachings of Matthias et al. (2015) as modified by Campbell AM and Harlow et al. are set forth supra, which are silent on the mammalian subject being a human.
	However, the use of human subjects as mammalian subjects alternative to or in addition to mice to induce an immune response to Neisseria by administering an immunogenic composition comprising meningococcal OMVs isolated from a mutant N. meningitidis lacking outer membrane proteins such as Class 4 (RmpM) protein, aluminum hydroxide adjuvant and sucrose carrier was known in the art at the time of the invention. See pages 449 and 450 of Zollinger et al.
et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a human subject as an alternative mammalian subject in the method of Matthias et al. (2015) as modified by Campbell AM and Harlow et al. to produce the instant invention. The use of one mammalian subject as an alternative to another art-known mammalian subject to induce an immune response to art-known OMVs would have been well within the realm of routine experimentation, would have been obvious to a skilled artisan, and would have brought about similar results or effects. Human subjects similar to mice subjects would be expected to induce an immune response to Matthias’ (2015) triple mutant OMVs. Note that it is obvious to substitute known elements one for another if it will no more than yield predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007). In re KSR v Teleflex (500 US 398 2007) (pages 12-13) “ ... the Court has held that a “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”
	Claims 12 and 22 are prima facie obvious over the prior art of record.
Relevant Art
17)	The art made of record and not relied upon in any of the rejections is considered pertinent to Applicants’ disclosure: 
		Matthias et al. (Mol. Microbiol. 105: 934-953, 14 July 2017) taught the PorA, PorB and RmpM knockout strain ΔABR of Neisseria meningitidis, OMVs thereof, and an OMP complex composition thereof. See the entire reference including the sections entitled ‘OMP complex composition’; ‘OMP mutant construction and antibody binding’; and Figure 7. 
		Tramont et al. (J. Infect. Dis. 130: 240-247, 1974) taught the existence of cross-reactivity between Neisseria meningitidis and Neisseria gonorrhoeae and the nature of antigens involved in the bactericidal activity. Tramont et al. showed that antisera to Neisseria meningitidis were capable of being bactericidal to or killing gonococci. See at least title, abstract and Tables 2 and 7.  
	Peak et al. (J. Proteome Res. 15: 2356-2365, 05 August 2016 - Applicants’ IDS) taught Neisseria meningitidis 58∆AB lacking both of the major proteins, PorA and PorB. See the entire reference.
		Lappann et al. (J. Bacteriol. 195: 4425-4435, 2013) taught meningococcal OMVs depleted of PorA, PorB and RmpM OM proteins. See at least abstract.
Conclusion
18)	No claims are allowed.  
Correspondence
19)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
20)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
21)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

December, 2021